Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 8, 11, 14, 27, 31, and 40 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8, 11, 14, 27, 31, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 6 and 9, recite “the wild type AAV capsid protein.”  There is lack of antecedent basis for this limitation in the claim, because line 2 of claim 1 provides only support for the “AAV2 capsid protein.”
Claims 2-3, 5, 8, 11, 14, 27, and 31, all depend from claim 1.  However, claims 1-3, 5, 8, 11, 14, 27, and 31, all begin with the phrase “A recombinant AAV vector...”  The metes and bounds of this phrase is indefinite, because it is unclear if the claims limit the “recombinant AAV vector” of claim 1, or if the scope of these claims are intended to encompass another “recombinant AAV vector.”   
Claim 2 recites “A recombinant AAV vector according to claim 1, wherein the variant AAV capsid protein comprises a sequence of SEQ ID NO: 2...”  There is lack of antecedent basis for the limitation “the variant AAV capsid protein” in claim 1.  Claim 1 only provides support for “the variant AAV2 capsid protein.” 
Claims 2-3, 5, 8, 11, 14, 27, 31, and 40 are rejected as being dependent upon a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 11, 14, 27, 31, and 40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (US20090202490A1), Perabo et al. (US2005/0106558A1), Bartlett US20020192823, and Bowels et al. (US 20080269149 A1), and further in view of Vandenberghe et al. (US899678B2).
Schaffer et al. (US20090202490A1) teach mutant adeno-associated virus that exhibit altered capsid properties.  This reference discloses libraries of mutant AAV comprising at least one amino acid substitution relative to a wild-type AAV capsid protein. Example 1 of this reference describes a genetic library of sequences encoding AAV2 capsid proteins comprising one or more mutations.  In another embodiment, the rAAV virion of Schaffer et al. comprise wherein the variant capsid protein comprises from one to 15 amino acid sequence substitutions compared to the amino acid sequence of an AAV2 capsid protein.
Perabo et al. (US2005/0106558A1) also disclose a library of modified AAV2 capsid proteins, wherein the viral clones have modified cellular tropism.  See the following amino acid positions that are potentially modified in the capsid protein of AAV2, paragraphs [0035-48, for example]:

    PNG
    media_image1.png
    311
    321
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    269
    309
    media_image2.png
    Greyscale

Perabo et al. also discloses the following embodiments:
[0076] The cap genes may according to preferred embodiments in addition have at least one further mutation being for example at least one point mutation, at least one internal deletion, insertion and/or substitution of one or several amino acids or at least one N- or C-terminal deletion, insertion and/or substitution of one or several amino acids, or a combination of these mutations, preferably a mutation inhibiting heparan sulfate proteoglycan, integrins and/or Fibroblast Growth Factor Receptor (FGFR) binding. These additional specific mutations are especially advantageous, since they reduce the infectivity of the virion for a large number of its natural host cells. 
[0103] Furthermore, such cap gene may have a further constant insertion of at least one codon upstream and/or downstream of the insertion sites of the randomized nucleic acid sequences, preferably of one or two or three codons coding for Ala, Gly, Leu, Ile, Asp and/or Arg, especially an insertion of three Ala upstream and two Ala downstream of the insertion site. 
[0104] In a further preferred embodiment, the cap gene may contain non randomized codons for amino acid stretches of choice. This has the advantage that one can simultaneously screen for expressible structural genes with a wanted property by inserting a randomized insert and one or more further inserts at different sites to change the properties of such an expressible structural gene. 
Bartlett US20020192823 recombinant AAV vectors comprising mutant AAV2 capsid proteins, the reference teaches that these modified AAV vectors have altered cellular tropism in comparison to AAV vectors comprising wild-type AAV2 capsid proteins.  See the following:
[0008] The present invention provides AAV vectors (viral particles) encoding capsid proteins that comprise insertions of amino acids of interest (i.e., peptides or polypeptides). Preferably, the AAV vectors are AAV2 vectors. Additionally, DNA encoding the insertions follows the cap gene DNA encoding amino acid position 139 and/or position 161 in the VP1/VP2 capsid region, and/or amino acid position 459, 584, 588 and/or 657 in the VP3 region. While the capsid sites/regions amenable to insertions have been described herein with respect to AAV2, those skilled in the art will understand that corresponding sites in other parvoviruses, both autonomously-replicating parvoviruses and other AAV dependent viruses, are also sites/regions amenable to insertions in those viruses. The amino acids of interest may impart a different binding/targeting ability to the vector or may themselves be immunogenic. As a result, the vectors of the invention exhibit altered characteristics in comparison to wild type AAV, including but not limited to, altered cellular tropism and/or antigenic properties. The invention also contemplates cells, plasmids and viruses which comprise polynucleotides encoding the capsid proteins of the invention.
[0016] AAV vectors of the invention that exhibit an altered cellular tropism may differ from wild type in that the natural tropism of AAV may be reduced or abolished by insertion or substitution of amino acids of interest in a capsid protein of the vector. Alternatively, the insertion or substitution of the amino acids may target the vector to a particular cell type(s) perhaps not targeted by wild type AAV. Cell types of interest contemplated by the invention include, for example, glial cells, airway epithelium cells, hematopoietic progenitor cells and tumor cells.
Bowles et al. (US 20080269149 A1) teach the following:
[0007] The present invention provides chimeric virus vectors that have been designed to exhibit one or more properties of interest (e.g., enhanced tissue tropism). For example, the inventors have identified the key amino acid of AAV1 responsible for enhanced in vivo transduction and selectively engineered this amino acid into the backbone of AAV2 and AAV3b. In particular embodiments, the chimeric viruses of the invention have enhanced transduction capability (e.g., transduction of skeletal muscle, cardiac muscle, glial cells, astrocytes, liver, retina and/or lung, etc.), enhanced levels of transgene expression and/or earlier onset of transgene expression. The chimeric virus can also have a reduced transduction capability with respect to one or more cells or tissues (e.g., liver), which can be desirable in terms of targeting the vector to the target tissue of interest and reducing dosage of vector to be administered.
Bowles et al. describe AAV2 capsid protein variants that possess neuron specific transduction, see the AAV2 2.5 chimeric vector, paragraph [0265].   
In one embodiment Bowels et al. also teach wherein the AAV chimeric virus expresses a transgene that encodes a therapeutic polypeptide, wherein the polypeptide is selected from a group including the following: dystrophin, mini-dystrophin, utrophin, a clotting factor including Factor VIII or Factor IX, a growth factor including insulin-like growth factor I, insulin-like growth factor II, platelet-derived growth factor, epidermal derived growth factor, fibroblast-derived growth factor, nerve-derived growth factor, glial-derived growth factor, transforming growth factor-.alpha. or transforming growth factor-, a neurotrophic factor (see claims section of this reference).

    PNG
    media_image3.png
    184
    317
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    184
    317
    media_image3.png
    Greyscale
+-+
The references cited above do not disclose all of the specific amino acid substitutions in the AAV2 capsid protein as recited in the instant claims.  However, Vandenberghe et al. teach an AAV2 capsid protein comprising the amino acid sequence of SEQ ID NO: 33, this sequence is 100% identical to SEQ ID NO: 2 of the instant invention.  This sequence comprises substitutions at amino acid positions 457, 492, 499, 533, 125, 151, 162 and 205 in comparison to wild type AAV2 capsid protein of SEQ ID NO: 1.
Absent evidence to the contrary, it would have been obvious at the effective filing date of the instant invention for ordinary skilled artisan to identify alternative amino acid positions in the AAV2 capsid protein to modify in an effort to engineer tissue specific delivery of an AAV vector.  The prior art provides multiple libraries of variant AAV2 capsid proteins, in some cases the particular modified amino acids are not indicated.  Absent evidence of unexpected properties associated with the particular amino acid substitutions cited in the claim, the claimed recombinant adeno-associated virus would have been obvious over the cited prior art at the effective filing date of the instant invention.
Furthermore, it would have been obvious to one of ordinary skill in the art to design a recombinant AAV vector for delivering nucleic acid into a cell, wherein said AAV vector comprising an AAV2 capsid protein comprising the amino acid sequence of SEQ ID NO: 2.  One of ordinary skill in the art would have been motivated to incorporate the AAV2 capsid having a sequence of SEQ ID NO: 2 into a recombinant AAV vectors comprising an AAV2 vp1 capsid protein as disclosed in the prior art (Schaffer et al., Perabo et al., Bartlett, and Bowels et al.), because the prior art discloses this sequence as encoding a functional AAV2 vp1 capsid protein (Vandenberghe et al. SEQ ID NO: 33).  Moreover, a person of ordinary skill in the art at the effective filing date of the instant invention, would have been motivated to substitute one equivalent AAV2 vp1 capsid protein for another, with the expectation of producing a recombinant AAV vector possessing the same properties, namely for delivering nucleic acid into cells (See MPEP2144.06[R-6]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699